  Case 20-04494        Doc 16      Filed 04/27/20 Entered 04/27/20 14:44:47        Desc Main
                                     Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                           )   BANKRUPTCY CASE
                                                 )
RAMIRO RANGEL, JR.,                              )   NO.: 20-04494
THALIA I. RANGEL,                                )
                                                 )   CHAPTER 13
         Debtors,                                )
                                                 )   JUDGE: LASHONDA A. HUNT
                                                 )   (Joliet)


         OBJECTION TO CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN

         Now comes Lakeview Loan Servicing, LLC by M & T Bank, the servicing agent, by and

through its attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that Confirmation be

denied, stating as follows:

      1. On February 19, 2020, the Debtors filed the instant bankruptcy petition under Chapter

           13 of the Bankruptcy Code (11 U.S.C. Sec. 1301 et seq.)

      2. Lakeview Loan Servicing, LLC by M & T Bank, the servicing agent services the

           mortgage lien on the real property commonly known as 16937 Hazelwood Dr,

           Plainfield, Il 60586.

      3. Lakeview Loan Servicing, LLC by M & T Bank, the servicing agent is preparing to

           file a claim secured by an interest in the real property commonly known as 16937

           Hazelwood Dr, Plainfield, Il 60586.

      4. The proof of claim that Lakeview Loan Servicing, LLC by M & T Bank, the servicing

           agent intends to file includes an estimated pre-petition arrearage in the amount of

           $12,877.64.

      5. However, Part 3.1 of the Debtors' Chapter 13 plan provides for payment of $3,700.00

           in pre-petition mortgage arrears over the life of the plan, which contravenes Lakeview
  Case 20-04494       Doc 16      Filed 04/27/20 Entered 04/27/20 14:44:47         Desc Main
                                    Document     Page 2 of 2


          Loan Servicing, LLC by M & T Bank, the servicing agent’s rights under 11 U.S.C.

          §1322(b)(2) and/or §1322(b)(5).

      6. Additionally, given that the estimated arrears are higher than provided for in the plan,

          the plan raises feasibility issues.

      7. Therefore, sufficient grounds exist for the denial of confirmation as Debtors' plan is

          unfeasible and fails to cure the pre-petition arrears due to Lakeview Loan Servicing,

          LLC by M & T Bank, the servicing agent.



       WHEREFORE, Lakeview Loan Servicing, LLC by M & T Bank, the servicing agent

respectfully prays that Confirmation of the Debtors' Chapter 13 Plan be denied, and for such

other and further relief as this Honorable Court deems just.


                                                Respectfully Submitted,

                                                Lakeview Loan Servicing, LLC by M &
                                                T Bank, the servicing agent
                                                /s/Kinnera Bhoopal
                                                Kinnera Bhoopal
                                                ARDC# 6295897 cc

                                                McCalla Raymer Leibert Pierce, LLC
                                                1 N. Dearborn Suite 1200
                                                Chicago, IL 60602
                                                (312) 346-9088
